Title: To Thomas Jefferson from Jean Baptiste Ternant, 23 June 1792
From: Ternant, Jean Baptiste
To: Jefferson, Thomas



Monsieur
Philadelphie 23 de Juin 1792.

J’ai reçu la lettre que vous m’avez fait l’honneur de m’écrire hier avec les papiers qui l’accompagnoient, concernant un usage du Consul de France à Norfolk qui entrave l’exécution des loix fiscales des Etats-Unis. Nos loix prescrivent aux capitaines françois de faire leur rapport dès leur arrivée dans un port étranger chéz le Consul de leur Nation, et de lui représenter leur Congé (Register) et autres papiers de mer, qu’il est d’usage de garder avec ce role d’équipage dans la Chancellerie du Consulat jusqu’au départ des batimens. Cette disposition de nos loix qui au premier coup d’oeil paroit se croiser avec celle du Congrès, par laquelle il est ordonné aux Collecteurs de demander et de garder le Congé de chaque batiment jusqu’à ce que le tonnage soit payé, est probablement ce qui a donné lieu à la difficulté dont se plaint Monsieur le Secretaire de las Trésorerie. Le Consul de Norfolk est sans doute obligé de maintenir les loix de France, aussi bien que le Collecteur de Bermuda-hundred doit faire observer celles des Etats-Unis, mais les devoirs prescrits par les loix des deux pays peuvent se concilier. Tout Capitaine françois doit à son arrivée se présenter d’abord chéz  le Consul de sa Nation, de qui il reçoit les reseignemens nécessaires pour se conformer aux Loix commerciales du pays. Son rapport étant fait, et le Congé (Register) y étant repris par date et numero, il n’y a aucun inconvenient à lui remettre cette pièce (Register) qu’il peut alors porter aussitôt à la Douane, et l’y laisser jusqu’après l’acquittement du droit de tonnage.
Je trouve, d’après les eclaircissemens que je me suis fait donner sur cet objet par le Vice Consul de france ici, que les difficultés de la même espèce ont été terminées de cette manière à New York et à Philadelphie. Je lui ai prescrit en conséquence de mander aussitôt à notre Consul resident à Norfolk qu’il ait à suivre en tous points l’usage adopté à New York et à Philadelphie, et j’espère que ce moyen de conciliation en obviant à tout embarras ultérieur, remplira convenablement les vues du Gouvernement des Etats Unis. J’ai l’honneur d’être, avec estime et respect, Monsieur, Votre très humble et très obéissant serviteur

(signé) Ternant

